Exhibit 10.4 LICENSE AGREEMENT This License Agreement (Agreement) is entered into between Green Tech Marine AS, a Norway corporation (GTM or Licensor), and Ecolutions, Inc., a Florida corporation (ECOLUTIONS or Licensee), effective as of November 15, 2012 (the Effective Date). 1. Background and Purpose . GTM designs, develops, manufactures, and sells certain proprietary exhaust gas scrubber technology that, among other things, can provide gas emission solutions to industries worldwide, including, without limitation, the Products (as defined below). In order to produce and promote GTM's products effectively, GTM requires an effective manufacturing, sales and distribution network. ECOLUTIONS wishes to obtain a license to manufacture, sell and distribute products incorporating GTM's technology. The parties agree upon a collaboration to build and market GTM products as per this Agreement. 2.
